Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Roland O. Burns Sr. Vice President and Chief Financial Officer Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS THIRD QUARTER 2 FRISCO, TEXAS, November 5, 2007– Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the quarter and nine months ended September 30, 2007. Financial Results for the Three Months and Nine Months Ended September 30, 2007 Comstock reported net income of $16.4 million or 37¢ per diluted share for the three months ended September 30, 2007 as compared to 2006's third quarter net income of $17.0 million or 39¢ per diluted share.The 2006 results include a $1.2 million unrealized gain on derivative financial instruments.Without this gain Comstock would have had net income of $16.3 million or 37¢ per diluted share.The third quarter results reflect strong production growth from the Company's successful drilling activities.Comstock's production in the third quarter of 2007 increased 35% to 23.1 billion cubic feet equivalent of natural gas ("Bcfe") as compared to production of 17.1 Bcfe in the third quarter of 2006.Onshore production has increased 38% and offshore production was up 31% from the third quarter of 2006.The third quarter average daily production rate of 251 million cubic feet of natural gas equivalent ("Mmcfe") also has increased 6% from the second quarter 2007 production rate of 236 Mmcfe per day.Oil prices also improved from the third quarter of 2006.Realized oil prices in the third quarter of 2007 averaged $72.57 per barrel, 10% higher than the $65.95 per barrel in 2006's third quarter.Natural gas prices realized in the third quarter of 2007 averaged $6.35 per Mcf, 4% lower than the $6.63 per Mcf for 2006.The 35% production increase caused third quarter 2007's oil and gas sales to increase 32% to $171.1 million from 2006's third quarter sales of $129.3 million.Operating cash flow (before changes in working capital accounts) generated by Comstock in 2007's third quarter of $115.9 million increased 30% over 2006's third quarter cash flow of $89.3 million.EBITDAX or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses increased 35% to $133.2 million in 2007's third quarter over 2006's third quarter EBITDAX of $98.8 million. Comstock reported net income of $47.2 million or $1.05 per diluted share for the nine months ended September 30, 2007 as compared to 2006's net income of $62.3 million or $1.42 per diluted share.The 2006 results include a $11.3 million unrealized gain on derivative financial instruments.Without this gain, Comstock would have had net income of $54.7 million or $1.25 per diluted share. Financial results for the first nine months of 2007 also reflect the Company's strong production growth in 2007.Comstock's production in the first nine months of 2007 increased 32% to 64.6 Bcfe as compared to production of 49.1 Bcfe in the first nine months of 2006.Onshore production has increased 25% and offshore production was up 40% over the first nine months of 2006.Realized oil prices in the first nine months of 2007 averaged $63.45 per barrel, slightly above the $63.06 per barrel realized in 2006.The production gains and higher crude oil prices for the first nine months of 2007 were offset in part by lower natural gas prices.The Company's realized natural gas price averaged $6.93 per Mcf in 2007's first nine months, 3% lower than the $7.13 per Mcf in 2006's first nine months.Oil and gas sales of $491.3 million for the first nine months of 2007 increased 28% from 2006's first nine months sales of $385.2 million.Operating cash flow (before changes in working capital accounts) generated by Comstock in 2007's first nine months of $343.7 million increased 28% from 2006's first nine months cash flow of $267.7 million.EBITDAX was $388.0 million in 2007's first nine months, a 32% increase over 2006's first nine months EBITDAX of $294.7 million. Nine Months 2007 Drilling Results Comstock also announced the results to date of its 2007 drilling program.In the first nine months of 2007 Comstock drilled 142 wells (111.2 net).One hundred twenty-nine of the wells drilled were successful and thirteen were dry holes. Comstock has spent $287.0 million during the first nine months of 2007 for its onshore acquisition, exploration and development activities, comprised of $31.2 million for acquisitions of producing properties, $255.6 million in capital expenditures for lease acquisition, drilling and other development activity and $0.2 million for seismic data acquisition and other geologic and geophysical costs.During the last quarter of 2007, the Company expects to make an additional $74.0 million in capital expenditures on its onshore properties. Onshore, Comstock drilled 124 (97.5 net) development wells in the first nine months of 2007 with 122 (95.8 net) being successful.Of the four (2.7 net) onshore exploratory wells, one (0.6 net) was successful.Comstock drilled 95 successful wells (76.0 net) in its East Texas and North Louisiana region which have been tested at an average per well initial production rate of 1.3 Mmcfe per day.At September 30, 2007 Comstock had six additional wells in this region that were being drilled which are part of Comstock's 125 well drilling program planned in this region for 2007.Production in this region has increased 37% in the first nine months of 2007 as compared to the first nine months of 2006 as a result of this drilling program. In South Texas, Comstock drilled eighteen successful wells (12.5 net) and one (0.1 net) unsuccessful well during the first nine months of 2007.The successful wells had an average per well initial production rate of 5.9 Mmcfe per day.Six of the successful wells were in the Las Hermanitas field in Duval County, Texas, five were in the Javelina Field in Hidalgo County, four were in the Company's Ball Ranch field, two were in the Double A Wells field and one was in the Tom East field.Comstock had two rigs drilling in this region on September 30, 2007. Comstock drilled thirteen wells (11.5 net) in Mississippi during the first nine months of 2007, eleven of which were successful.Six of these wells were tested at an average per well initial production rate of 184 barrels of oil per day and two wells tested at 1.7 Mmcf of natural gas per day.Comstock also had one (0.2 net) successful well in the San Juan Basin. Comstock's offshore operations are conducted by its 49% owned subsidiary, Bois d'Arc Energy, Inc. (NYSE: BDE) ("Bois d'Arc").Bois d'Arc spent $172.1 million during the first nine months of 2007 for its exploration and development activities, comprised of $167.1 million in capital expenditures for lease acquisition, drilling, facilities and other development activity and $5.0 million for seismic data acquisition and other geologic and geophysical costs.Since the beginning of 2007, Bois d'Arc has drilled six (5.6 net) successful wells out of a total of fourteen (11.0 net) wells drilled.Despite the lower drilling success rate, Bois d'Arc has had successful results from its exploration focused drilling program.Bois d'Arc estimates that 2007 discoveries and the performance of its M-8 Sand water flood project at its Ship Shoal 113 unit have added in excess of 100 Bcfe of net proved reserves in 2007.During the last quarter of 2007, Bois d'Arc expects to make an additional $48.0 million in capital expenditures.Bois d'Arc is currently drilling a development well in the Ship Shoal 113 Unit and will then drill an 18,500 foot well to test its "Chinook" prospect in South Pelto block 21. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is a growing independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas, Louisiana and the Gulf of Mexico.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Oil and gas sales $ 171,074 $ 129,251 $ 491,309 $ 385,153 Operating expenses: Oil and gas operating 34,005 26,904 91,268 78,220 Exploration 5,710 8,069 36,709 16,662 Depreciation, depletion and amortization 62,420 40,709 178,887 104,457 Impairment 826 1,389 826 10,169 General and administrative 8,676 7,370 26,540 22,738 Total operating expenses 111,637 84,441 334,230 232,246 Income from operations 59,437 44,810 157,079 152,907 Other income (expenses): Interest income 410 258 1,041 724 Other income 154 187 505 616 Interest expense (11,225 ) (6,733 ) (29,880 ) (18,322 ) Gain on derivatives — 1,180 — 10,608 Total other income (expenses) (10,661 ) (5,108 ) (28,334 ) (6,374 ) Income before income taxes and minority interest 48,776 39,702 128,745 146,533 Provision for income taxes (21,570 ) (16,662 ) (55,955 ) (61,847 ) Minority interest in earnings of Bois d'Arc Energy (10,778 ) (6,004 ) (25,587 ) (22,433 ) Net income $ 16,428 $ 17,036 $ 47,203 $ 62,253 Net income per share: Basic $ 0.38 $ 0.40 $ 1.09 $ 1.48 Diluted $ 0.37 $ 0.39 $ 1.05 $ 1.42 Weighted average common and common stock equivalent shares outstanding: Basic 43,379 42,243 43,372 42,128 Diluted 44,434 43,553 44,345 43,505 COMSTOCK RESOURCES, INC. CONSOLIDATED OPERATING RESULTS (In thousands) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2007 2006 2007 2006 Cash flow from operations: Net cash provided by operating activities $ 97,332 $ 98,236 $ 324,885 $ 274,300 Excess tax benefit from stock-based compensation 2 — 602 922 Increase (decrease) in accounts receivable (14,183 ) 2,366 1,230 (10,774 ) Increase (decrease) in other current assets 24 (10,560 ) 2,588 139 Decrease (increase) in accounts payable and accrued expenses 32,735 (763 ) 14,346 3,153 Cash flow from operations $ 115,910 $ 89,279 $ 343,651 $ 267,740 EBITDAX: Net income $ 16,428 $ 17,036 $ 47,203 $ 62,253 Interest expense 11,225 6,733 29,880 18,322 Income tax expense 21,570 16,662 55,955 61,847 Depreciation, depletion and amortization 62,420 40,709 178,887 104,457 Impairment 826 1,389 826 10,169 Minority interest in earnings of Bois d'Arc Energy 10,778 6,004 25,587 22,433 Stock-based compensation 4,280 3,342 12,910 9,834 Exploration expense 5,710 8,069 36,709 16,662 Unrealized gain on derivatives — (1,180 ) — (11,311 ) EBITDAX $ 133,237 $ 98,764 $ 387,957 $ 294,666 As of September 30, 2007 2006 Balance Sheet Data: Cash and cash equivalents $ 17,032 $ 27,084 Other current assets 93,857 78,089 Property and equipment, net 2,020,736 1,682,758 Other 4,734 4,959 Total assets $ 2,136,359 $ 1,792,890 Current liabilities $ 132,878 $ 122,899 Long-term debt 597,000 455,000 Deferred income taxes 356,050 305,062 Asset retirement obligation 60,436 44,333 Minority interest in Bois d'Arc Energy 251,443 212,683 Stockholders' equity 738,552 652,913 Total liabilities and stockholders' equity $ 2,136,359 $ 1,792,890 COMSTOCK RESOURCES, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended September 30, 2007 For the Three Months Ended September 30, 2006 Onshore(1) Bois d'Arc Energy Total Onshore(1) Bois d'Arc Energy Total Oil production (thousand barrels) 260 448 708 231 370 601 Gas production (million cubicfeet – Mmcf) 10,612 8,241 18,853 7,409 6,106 13,515 Total production (Mmcfe) 12,170 10,930 23,100 8,792 8,328 17,120 Oil sales $ 16,628 $ 34,738 $ 51,366 $ 13,696 $ 25,935 $ 39,631 Gas sales 66,459 53,249 119,708 48,559 41,061 89,620 Total oil and gas sales $ 83,087 $ 87,987 $ 171,074 $ 62,255 $ 66,996 $ 129,251 Average oil price (per barrel) $ 64.06 $ 77.50 $ 72.57 $ 59.42 $ 70.01 $ 65.95 Average gas price (per thousand cubic feet – Mcf) $ 6.26 $ 6.46 $ 6.35 $ 6.55 $ 6.72 $ 6.63 Average price (per Mcf equivalent) $ 6.83 $ 8.05 $ 7.41 $ 7.08 $ 8.04 $ 7.55 Lifting cost $ 17,030 $ 16,975 $ 34,005 $ 13,366 $ 13,538 $ 26,904 Lifting cost (per Mcf equivalent) $ 1.40 $ 1.55 $ 1.47 $ 1.52 $ 1.63 $ 1.57 Oil and Gas Capital Expenditures $ 84,669 $ 44,905 $ 129,574 $ 120,656 $ 77,500 $ 198,156 For the Nine Months Ended September 30, 2007 For the Nine Months Ended September 30, 2006 Onshore(1) Bois d'Arc Energy Total Onshore(1) Bois d'Arc Energy Total Oil production (thousand barrels) 766 1,233 1,999 696 1,033 1,729 Gas production (million cubic feet –Mmcf) 28,462 24,136 52,598 22,327 16,388 38,715 Total production (Mmcfe) 33,056 31,535 64,591 26,501 22,587 49,088 Oil sales $ 42,993 $ 83,844 $ 126,837 $ 39,808 $ 69,215 $ 109,023 Gas sales 193,101 171,371 364,472 156,909 119,221 276,130 Total oil and gas sales $ 236,094 $ 255,215 $ 491,309 $ 196,717 $ 188,436 $ 385,153 Average oil price (per barrel) $ 56.15 $ 67.99 $ 63.45 $ 57.22 $ 67.00 $ 63.06 Average gas price (per thousand cubic feet – Mcf) $ 6.78 $ 7.10 $ 6.93 $ 7.03 $ 7.27 $ 7.13 Average price (per Mcf equivalent) $ 7.14 $ 8.09 $ 7.61 $ 7.42 $ 8.34 $ 7.85 Lifting cost $ 48,709 $ 42,559 $ 91,268 $ 40,421 $ 37,799 $ 78,220 Lifting cost (per Mcf equivalent) $ 1.47 $ 1.35 $ 1.41 $ 1.53 $ 1.67 $ 1.59 Oil and Gas Capital Expenditures $ 286,804 $ 167,069 $ 453,783 $ 212,938 $ 191,798 $ 404,736 (1)Includes the onshore results of operations of Comstock Resources, Inc. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended September 30, 2007 For the Three Months Ended September 30, 2006 East Texas/ East Texas/ North South Total North South Total Louisiana Texas Other Onshore Louisiana Texas Other Onshore Oil production (thousandbarrels) 37 51 172 260 29 51 151 231 Gas production (million cubic feet
